Title: [January 1782]
From: Adams, John Quincy
To: 



      N.(1782)S. January 27th
      
      
       Began to read Hume’s history of England.
      
      
       
        
   
   David Hume, The History of England, from the Invasion of Julius Caesar to the Revolution in 1688, 8 vols., London, 1763, which JQA borrowed from the English or British Library of St. Petersburg, where he found “a good collection of English Authors” (Dana to JA, 25 Jan., Adams Papers). JQA’s notes (copied quotations) from his reading of Hume appear in M/JQA/1, Adams Papers, Microfilms, Reel No. 199.


       
      
      

      29th
      
      
       Dined at Mr. Rimbert’s; changed Lodgings.
      
      
       
        
   
   Or Raimbert, French vice-consul in St. Petersburg (Almanach royal, 1783Almanach royal, année M.DCCLXXVHI [8cc.]. Présenté à sa majesté pour la première fois en 1699, Paris, no date., p. 262).


       
      
      

      30th. Wednesday.
      
      
       Went to the Shops, bought this book, with some other matters. Began to translate Cicero’s first Catilinary. Finish’d Hume’s first volume of the History of England 503. Pages.
      
      
       
        
   
   That is, his Diary booklet, D/JQA/5.


       
       
        
   
   Probably the edition JQA used for his translations into French was Selectae . . . Orationes . . ., Paris, 1747, p. 510–525, in which JQA has inscribed “J.Q.Adams, a present from Mr. Cussy rendered Cressy in Catalogue of JQA’s BooksWorthington C. Ford, ed., A Catalogue of the Books of John Quincy Adams Deposited in the Boston Athenaeum. With Notes on Books, Adams Seals and Book-Plates, by Henry Adams, Boston, 1938., p. 90,” possibly the same man whom he mentions in his Diary on 11 March but who is otherwise unidentified. This edition of Cicero, now among JQA’s books at MQA, contains the same internal divisions of chapters and sections found in his translation of the first Catilinary in M/JQA/45, Adams Papers, Microfilms, Reel No. 240. In fact, the four Catilinaries which JQA mentions in this and subsequent entries, as judged from JQA’s translations, are from this printed source (p. 510–563). The pages in Selectae . . . Orationes bear MS markings by JQA presumably made while he was translating.


       
      
      

      31st. Thursday.
      
      
       Began Hume’s second volume of the History of England. Went to the shops and bought some things.
      
     